                 Case 17-27253             Doc 33   Filed 10/17/18 Entered 10/17/18 13:57:24        Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Elizabeth J. Brockman                           §     Case No. 17-27253
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 1,050.00                            Assets Exempt: 19,000.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 75,316.14           Claims Discharged
                                                                    Without Payment: 76,664.00

              Total Expenses of Administration: 20,761.43


                      3) Total gross receipts of $ 111,500.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 15,422.43 (see Exhibit 2), yielded net receipts of $ 96,077.57 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-27253             Doc 33    Filed 10/17/18 Entered 10/17/18 13:57:24            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 49,998.00         $ 58,451.70           $ 58,451.70           $ 58,451.70

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            18,843.43             20,761.43                20,761.43

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              33,320.00           16,696.77             16,696.77                16,864.44

TOTAL DISBURSEMENTS                                $ 83,318.00         $ 93,991.90           $ 95,909.90           $ 96,077.57


                  4) This case was originally filed under chapter 7 on 09/12/2017 . The case was pending
          for 13 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/01/2018                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-27253             Doc 33     Filed 10/17/18 Entered 10/17/18 13:57:24                      Desc Main
                                                     Document     Page 3 of 13




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

807 Haldemann
Joliet Il 60436-0000 Will                                                    1110-000                                         111,000.00

2012 Chevy Equinox Mileage: 85,000 /Kelley
Blue Book                                                                    1129-000                                             500.00

TOTAL GROSS RECEIPTS                                                                                                      $ 111,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

Homestead Exemption                               Exemptions                                         8100-002                  13,000.00

                                                  Surplus Funds Paid to Debtor 726
                                                  (a)(6) (includes Payments to
Elizabeth J. Brockman                             shareholders and limited partners)                 8200-002                    2,422.43

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 15,422.43
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-27253             Doc 33        Filed 10/17/18 Entered 10/17/18 13:57:24          Desc Main
                                                        Document     Page 4 of 13




                                                  UNIFORM         CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

              BMO Harris, Attn:
              Bankruptcy 770 N Water St
              Milwaukee, WI 53202                                    49,998.00                NA              NA              0.00


              Bmo Harris Bank N.A.                4110-000                 NA         51,998.78        51,998.78         51,998.78


              Midwest Mold Prevention             4120-000                 NA           1,800.00         1,800.00         1,800.00


              Plumbing Bill Lien
              (reinbursed to the Debtor)          4120-000                 NA            250.00           250.00           250.00


              Real Estate taxes (including
              pro-ration)                         4700-000                 NA           4,402.92         4,402.92         4,402.92

TOTAL SECURED CLAIMS                                               $ 49,998.00       $ 58,451.70      $ 58,451.70      $ 58,451.70


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                     NA           8,053.88          8,053.88          8,053.88


Zane L. Zielinski, Trustee                  2200-000                     NA              40.03             40.03             40.03


International Sureties, LTD.                2300-000                     NA              13.70             13.70             13.70


Chicago Land Agency - Water Bill
and Fees                                    2500-000                     NA             208.21            208.21           208.21


Chicago Title Insurance                     2500-000                     NA                 0.00        1,918.00          1,918.00


Survey Fee (Studnicak and Assoc)            2500-000                     NA             350.00            350.00           350.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 17-27253            Doc 33        Filed 10/17/18 Entered 10/17/18 13:57:24           Desc Main
                                                       Document     Page 5 of 13




                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Associated Bank                            2600-000                    NA               131.74           131.74            131.74


Transfer Tax                               2820-000                    NA               499.50           499.50            499.50


Alan D. Lasko & Associates P.C.            3410-000                    NA             2,342.15          2,342.15          2,342.15


Alan D. Lasko & Associates P.C.            3420-000                    NA                49.22             49.22            49.22


BHHS Koeing Rubloff Realty Group           3510-000                    NA             7,155.00          7,155.00          7,155.00

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA          $ 18,843.43        $ 20,761.43       $ 20,761.43
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                  6E)              Claim)

                                                                        0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                               $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-27253             Doc 33      Filed 10/17/18 Entered 10/17/18 13:57:24       Desc Main
                                                    Document     Page 6 of 13




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Ally Financial, Attn:
            Bankruptcy Po Box 380901
            Bloomington, MN 55438                                   0.00                 NA             NA            0.00


            Bk Of Amer, Po Box 982238
            El Paso, TX 79998                                       0.00                 NA             NA            0.00


            Cap1/bstby, P.O. Box 30258
            Salt Lake City, UT 84130                            2,554.00                 NA             NA            0.00


            Capital One, Attn: General
            Correspondence/Bankruptcy
            Po Box 30285 Salt Lake City,
            UT 84130                                            6,007.00                 NA             NA            0.00


            Chase Card Services,
            Correspondence Dept Po Box
            15278 Wilmington, DE 19850                              0.00                 NA             NA            0.00


            Chase Card, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                              0.00                 NA             NA            0.00


            Chase Card, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                          3,604.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-27253             Doc 33       Filed 10/17/18 Entered 10/17/18 13:57:24        Desc Main
                                                     Document     Page 7 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Check Systems, Inc., Attn:
            Customer Relations 7805
            Hudson Road, Ste 100
            Woodbury, MN 55125                                       0.00                 NA              NA            0.00


            Citibank / Sears, Citicorp
            Credit Services/Attn:
            Centraliz Po Box 790040
            Saint Louis, MO 63179                               10,144.00                 NA              NA            0.00


            Equifax Information Services,
            LLC, P.O. Box 740256
            Atlanta, GA 30374-0256                                   0.00                 NA              NA            0.00


            Experian, P.O. Box 9701
            Allen, TX 75013-9701                                     0.00                 NA              NA            0.00


            Personal Finance Co, 3612 W.
            Lincoln Hwy. Suite 3 Olympia
            Fields, IL 60461                                     4,357.00                 NA              NA            0.00


            Syncb/discount Tire, C/o Po
            Box 965036 Orlando, FL
            32896                                                    0.00                 NA              NA            0.00


            TransUnion Consumer
            Solutions, P.O. Box 2000
            Chester, PA 19022-2002                                   0.00                 NA              NA            0.00


1           Discover Bank                       7100-000           418.00              453.56        453.56           453.56




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-27253             Doc 33       Filed 10/17/18 Entered 10/17/18 13:57:24          Desc Main
                                                     Document     Page 8 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Pyod, Llc Its Successors And
3           Assigns As Assignee                 7100-000               NA           10,006.82       10,006.82        10,006.82


            Quantum3 Group Llc As
2           Agent For                           7100-000          6,236.00            6,236.39        6,236.39        6,236.39


            Discover Bank                       7990-000               NA                  NA              NA              4.55


            Pyod, Llc Its Successors And
            Assigns As Assignee                 7990-000               NA                  NA              NA           100.49


            Quantum3 Group Llc As
            Agent For                           7990-000               NA                  NA              NA            62.63

TOTAL GENERAL UNSECURED                                        $ 33,320.00        $ 16,696.77      $ 16,696.77      $ 16,864.44
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                        Page:       1
                                         Case 17-27253              Doc 33     Filed 10/17/18 Entered 10/17/18 13:57:24                                      Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   9 of 13AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              17-27253                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Elizabeth J. Brockman                                                                                       Date Filed (f) or Converted (c):   09/12/2017 (f)
                                                                                                                                  341(a) Meeting Date:               10/12/2017
For Period Ending:    10/01/2018                                                                                                  Claims Bar Date:                   03/14/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 807 Haldemann                                                                       123,000.00                  123,000.00                                                111,000.00                         FA
     Joliet Il 60436-0000 Will
  2. 2012 Chevy Equinox Mileage: 85,000 /Kelley Blue Book                                  9,000.00                    9,000.00                                                    500.00                         FA
  3. Miscellaneous Household                                                                 650.00                        0.00                                                       0.00                        FA
  4. Everyday Apparel                                                                        350.00                        0.00                                                       0.00                        FA
  5. Miscellaneous Jewelry                                                                    50.00                        0.00                                                       0.00                        FA
  6. Bmo - 5732                                                                              219.00                        0.00                                                       0.00                        FA
  7. Bmo -                                                                                   213.00                        0.00                                                       0.00                        FA
INT. Void (u)                                                                                  0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $133,482.00               $132,000.00                                                 $111,500.00                       $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




  Initial Projected Date of Final Report (TFR):                       Current Projected Date of Final Report (TFR):




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                        Page:           1
                                         Case 17-27253                Doc 33 Filed 10/17/18
                                                                                          FORM 2Entered 10/17/18 13:57:24                                    Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-27253                                                                                                   Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit 9
      Case Name: Elizabeth J. Brockman                                                                                           Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX2328
                                                                                                                                                Checking
  Taxpayer ID No:                                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/01/2018                                                                                Separate Bond (if applicable):


       1                2                              3                                                 4                                                      5                    6                     7

Transaction Date    Check or                Paid To / Received From                         Description of Transaction                  Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                           ($)
   11/27/17             2         Elizabeth Brockman                         Settlement Funds                                            1129-000                   $500.00                                    $500.00
                                  807 Haldeman Avenue
                                  Joliet, IL 60436
   02/28/18                       Chicago Title Insurance                    Sale Proceeds                                                                     $29,417.59                                 $29,917.59
                                  820 Parkview Boulevard
                                  Lombard, IL 60148
                                                                             Gross Receipts                              $111,000.00

                                  Bmo Harris Bank N.A.                       Mortgage                                    ($51,998.78)    4110-000
                                  Po Box 2035
                                  Milwaukee, Wi 53201
                                  Chicago Title Insurance                    Title Fees                                   ($1,918.00)    2500-000

                                  BHHS Koeing Rubloff Realty Group           Broker Commission                            ($7,155.00)    3510-000

                                  Real Estate taxes (including pro-ration)   Taxes                                        ($4,402.92)    4700-000

                                  Homestead Exemption                        Homestead Exmption                          ($13,000.00)    8100-002

                                  Plumbing Bill Lien (reinbursed to the                                                    ($250.00)     4120-000
                                  Debtor)

                                  Transfer Tax                               Transfer Tax                                  ($499.50)     2820-000

                                  Midwest Mold Prevention                                                                 ($1,800.00)    4120-000

                                  Chicago Land Agency - Water Bill and       water bill and service fees                   ($208.21)     2500-000
                                  Fees

                                  Survey Fee (Studnicak and Assoc)           Survey                                        ($350.00)     2500-000

                        1                                                    807 Haldemann                               $111,000.00     1110-000
                                                                             Joliet Il 60436-0000 Will
   03/08/18           5001        International Sureties, LTD.               Yearly Bond                                                 2300-000                                         $13.70          $29,903.89
                                  Suite 420
                                  701 Pydras Street
                                  New Orleans, LA 70139

                                                                                      Page Subtotals:                                                          $29,917.59                 $13.70
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                     Page:           2
                                         Case 17-27253                Doc 33 Filed 10/17/18
                                                                                          FORM 2Entered 10/17/18 13:57:24                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-27253                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Elizabeth J. Brockman                                                                                         Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2328
                                                                                                                                              Checking
  Taxpayer ID No:                                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/01/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   04/06/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $44.45          $29,859.44
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $42.96          $29,816.48
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $44.33          $29,772.15
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/17/18           5002        Trustee Zane L. Zielinski                 Distribution                                                                                           $8,093.91           $21,678.24
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution representing a           ($8,053.88)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Trustee Zane L. Zielinski                 Final distribution representing a             ($40.03)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   08/17/18           5003        Alan D. Lasko & Associates P.C.           Distribution                                                                                           $2,391.37           $19,286.87
                                  205 West Randolph Street
                                  Suite 1105
                                  Chicago, IL 60606
                                  Alan D. Lasko & Associates P.C.           Final distribution representing a           ($2,342.15)    3410-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Alan D. Lasko & Associates P.C.           Final distribution representing a             ($49.22)     3420-000
                                                                            payment of 100.00 % per court
                                                                            order.
   08/17/18           5004        Discover Bank                             Final distribution to claim 1                                                                             $458.11          $18,828.76
                                  Discover Products Inc                     representing a payment of
                                  Po Box 3025                               100.00 % per court order.
                                  New Albany, Oh 43054-3025
                                                                                                                            ($4.55)    7990-000

                                  Discover Bank                             Final distribution to claim 1                ($453.56)     7100-000
                                                                            representing a payment of
                                                                            100.00 % per court order.


                                                                                    Page Subtotals:                                                                $0.00          $11,075.13
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                     Page:           3
                                         Case 17-27253                Doc 33 Filed 10/17/18
                                                                                          FORM 2Entered 10/17/18 13:57:24                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-27253                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Elizabeth J. Brockman                                                                                         Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX2328
                                                                                                                                              Checking
  Taxpayer ID No:                                                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/01/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   08/17/18           5005        Quantum3 Group Llc As Agent For           Final distribution to claim 2                                                                          $6,299.02           $12,529.74
                                  Moma Funding Llc                          representing a payment of
                                  Po Box 788                                100.00 % per court order.
                                  Kirkland, Wa 98083-0788
                                                                                                                           ($62.63)    7990-000

                                  Quantum3 Group Llc As Agent For           Final distribution to claim 2               ($6,236.39)    7100-000
                                                                            representing a payment of
                                                                            100.00 % per court order.
   08/17/18           5006        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 3                                                                         $10,107.31             $2,422.43
                                  Assignee                                  representing a payment of
                                  Of Citibank, N.A.                         100.00 % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602
                                                                                                                          ($100.49)    7990-000

                                  Pyod, Llc Its Successors And Assigns As   Final distribution to claim 3              ($10,006.82)    7100-000
                                  Assignee                                  representing a payment of
                                                                            100.00 % per court order.
   08/17/18           5007        Elizabeth J. Brockman                     Distribution of surplus funds to                           8200-002                                    $2,422.43                 $0.00
                                  807 HALDEMANN AVENUE                      debtor.
                                  JOLIET, IL 60436


                                                                                                               COLUMN TOTALS                                 $29,917.59           $29,917.59
                                                                                                                     Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                               Subtotal                                      $29,917.59           $29,917.59
                                                                                                                     Less: Payments to Debtors                     $0.00           $2,422.43
                                                                                                               Net                                           $29,917.59           $27,495.16




                                                                                    Page Subtotals:                                                                $0.00          $18,828.76
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                            Page:     4
                                 Case 17-27253    Doc 33          Filed 10/17/18 Entered 10/17/18 13:57:24          Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX2328 - Checking                                         $29,917.59               $27,495.16                $0.00
                                                                                                          $29,917.59               $27,495.16                $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                 $81,582.41
                                            Total Net Deposits:                        $29,917.59
                                            Total Gross Receipts:                     $111,500.00




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
